62 F.3d 1422
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.UNITED STATES of America, Appellee,v.Christopher Ternell GRAVES, also known as Michael LamontSmith, Appellant.
No. 94-2810MN
United States Court of Appeals,Eighth Circuit.
Submitted:  May 16, 1995Filed:  Aug. 8, 1995

Before RICHARD S. ARNOLD, Chief Judge, JOHN R. GIBSON, Senior Circuit Judge, and FAGG, Circuit Judge.
PER CURIAM.


1
In this appeal, Christopher Ternell Graves contends the district court should have suppressed his confession as involuntary because he gave it only after police beat and threatened him.  The magistrate judge found no physical evidence of beating, credited police officers' testimony that no one beat or threatened Graves into confessing, disbelieved Graves's contrary testimony, and concluded Graves's confession was voluntarily given.  The district court adopted the magistrate judge's report and denied Graves's motion to suppress the confession.  Having reviewed the record and the parties' briefs, we conclude the findings are not clearly erroneous and Graves's confession was voluntary.  See United States v. Martin, 28 F.3d 742, 745 (8th Cir.1994).  Because the controlling law is clear, we affirm Graves's drug-related convictions without an extended opinion.  See 8th Cir.  R. 47B.